Citation Nr: 1619826	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 24, 2009.  


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1991 to January 1996, February 2003 to May 2004, and February 2005 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted an increased rating of 70 percent for the service-connected PTSD.  This appeal was previously before the Board in February 2015, and was remanded for a new VA examination to help assess the severity of the PTSD.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for PTSD

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C.A § 7105 (West 2014) by adding new paragraph (e).  Under 38 U.S.C.A. § 7105(e), if the veteran or the representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration; however, evidence that was obtained by VA will not be automatically subject to initial review by the Board, unless the Veteran waives consideration by the AOJ.  

After the February 2015 Board remand, the Veteran was afforded a VA examination in April 2015 to help assess the severity of the service-connected PTSD, and a supplemental statement of the case was issued in April 2015.  In November 2015 and February 2016, the Veteran was again afforded VA examinations to help assess the severity of the PTSD; however, no supplemental statement of the case has been issued.  In March 2016, the Veteran was provided the opportunity to waive consideration of the evidence by the AOJ; however, because the Veteran did not respond, the Board will assume that the Veteran does not wish the Board to review this new evidence in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304 (2015).  


Accordingly, the case is REMANDED for the following action:

Review all evidence added to the claims file since the April 2015 supplemental statement of the case that pertains to the issue of an increased rating for PTSD.  After undertaking any additional development which may be necessary, readjudicate the claim to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



